                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   Case No. 18 CR 696
              v.
                                                   Judge John Robert Blakey
 ASHRAF AL SAFOO


           PROTECTIVE ORDER PURSUANT TO SECTION 3 OF THE
              CLASSIFIED INFORMATION PROCEDURES ACT

      This matter comes before the Court upon the government’s motion for a

protective order to prevent the unauthorized use, disclosure or dissemination of

classified national security information and documents that will be reviewed by or

made available to, or are otherwise in the possession of, defense counsel in this case.

      Pursuant to Sections 3 and 9 of the Classified Information Procedures Act

(“CIPA”), 18 U.S.C. App. 3 (2006), the Security Procedures established pursuant to

Section 9(a) of CIPA by the Chief Justice of the United States for the Protection of

Classified Information (reprinted following CIPA § 9) (hereinafter the “Security

Procedures”); the Federal Rules of Criminal Procedure 16(d) and 57; the general

supervisory authority of the Court; and, in order to protect the national security, the

following Protective Order Pursuant to Section 3 of CIPA (“Order”) is entered.

      IT IS HEREBY ORDERED:

      1.     This case involves information classified in the interest of the national

security of the United States pursuant to Executive Order 13526, as amended. The

storage, handling, and control of this information require special security
precautions, and access to this information requires an appropriate security

clearance and a need-to-know determination pursuant to Executive Order 13526, as

amended.

       2.    This Order establishes the procedures that must be followed by all

defense counsel of record, their designated employees, all other counsel involved in

this case, translators for the defense, any Court personnel, and all other individuals

who receive access to classified information or documents in connection with this

case. These procedures will apply to all pretrial, trial, post-trial and appellate matters

concerning classified information in this case and may be modified from time to time

by further order of the Court pursuant to Sections 3 and 9 of CIPA, Rule 16(d) of the

Federal Rules of Criminal Procedure, and the Court’s inherent supervisory authority

to ensure fair and expeditious proceedings.

       Definitions

       3.    As used herein, the terms “classified national security information and

documents,” “classified information,” “classified documents,” and “classified material”

refer to:

             A.      Any document or information that has been classified by any

Executive Branch agency in the interest of national security or pursuant to Executive

Order 13526, as amended, or its predecessor orders, as “CONFIDENTIAL,”

“SECRET,” or “TOP SECRET,” or additionally controlled as “SENSITIVE

COMPARTMENTED INFORMATION” (“SCI”), or any information contained in such

documents;
                                            2
             B.     Any document or information, regardless of its physical form or

characteristics, now or formerly in the possession of a private party, which has been

derived from a United States Government classified document, information, or

material, regardless of whether such document, information, or material has itself

subsequently been classified by the Government pursuant to Executive Order 13526,

as amended, or its predecessor orders, as “CONFIDENTIAL,” “SECRET,” or “TOP

SECRET,” or additionally controlled as “SCI”;

             C.     Classified information conveyed verbally to defense counsel, the

Defendant, or any employee of defense counsel;

             D.     Any document or information, including verbal information,

which defense counsel have been notified orally or in writing contains classified

information; and

             E.     “Foreign government information” as that term is defined in

Executive Order 13526, as amended, or its predecessor orders.

      4.     The words “documents,” “information,” and “material” shall include but

are not limited to all written or printed matter of any kind, formal or informal,

including originals, conforming copies and non-conforming copies (whether different

from the original by reason of notation made on such copies or otherwise), and further

include but are not limited to:

             A.     Papers, correspondence, memoranda, notes, letters, reports,

summaries, photographs, maps, charts and graphs, interoffice and intra-office

communications, notations of any sort concerning conversations, meetings or other
                                          3
communications, bulletins, teletypes, telegrams and telefacsimiles, invoices,

worksheets and drafts, alterations, modifications, changes, and amendments of any

kind to the foregoing;

               B.    Graphic or oral records or representations of any kind, including

but not limited to photographs, charts, graphs, microfiche, microfilm, videotapes,

sound recordings of any kind, and motion pictures;

               C.    Electronic, mechanical or electric records of any kind, including

but not limited to tapes, cassettes, disks, recordings, films, typewriter ribbons, word

processing or other computer tapes or disks, and all manner of electronic data

processing storage; and

               D.    Information acquired orally or verbally.

      5.       “Access to classified information” means having access to, reviewing,

reading, learning or otherwise coming to know in any manner any classified

information.

      6.       “Secure Area” shall mean a physical facility approved by the Classified

Information Security Officer for the storage, handling, and control of classified

information at a level appropriate for the classification of the information.

      7.       All classified documents or material and the information contained

therein shall remain classified unless the documents or material bear a clear

indication that they have been declassified by the agency or department that is the

originating agency (hereinafter the “Originating Agency”) of the document, material,

or information contained therein.
                                           4
        8.    Classified Information Security Officer.        In accordance with the

provisions of CIPA and the Security Procedures, the Court has designated Daniel O.

Hartenstine as Classified Information Security Officer (“CISO”) for this case, and

Debra M. Guerrero-Randall, Joan B. Kennedy, Shawn P. Mahoney, Maura L.

Peterson, Carli V. Rodriguez-Feo, Harry J. Rucker, and W. Scooter Slade as Alternate

Classified Information Security Officers for the purpose of providing security

arrangements necessary to protect from unauthorized disclosure any classified

information to be made available in connection with this case. Defense counsel shall

seek guidance from the CISO with regard to appropriate storage, handling,

transmittal, and use of classified information.

        9.    Government Attorneys.         The Court has been advised that the

Government attorneys working on this case, Barry Jonas, Vikas Didwania, Melody

Wells and Peter Salib, and their respective supervisors (collectively referred to

hereinafter as the “Government Attorneys”), have the requisite security clearances

to have access to the classified information that relates to this case.

        10.   Protection of Classified Information. The Court finds that, in order to

protect the classified information involved in this case, only appropriately cleared

Government Attorneys, Department of Justice employees, personnel of the

Originating Agency, defense counsel, employees of defense counsel, or translators

employed by defense counsel, shall have access to the classified information in this

case.



                                           5
              A.    Defense counsel, employees of defense counsel or defense

translators may obtain access to classified documents or information only if such

person has:

                    1.     Received    the   necessary    security   clearance   at   the

appropriate level of classification, through or confirmed by the CISO;

                    2.     Received permission of the Court, either through this

Order (for those named in paragraph 11 below) or by a separate Court order upon

showing of a need-to-know; and

                    3.     Signed the Memorandum of Understanding in the form

attached hereto, agreeing to comply with the terms of this Order.

              B.    Before receipt of any classified information, defense counsel shall

file originals of the executed Memoranda of Understanding with the Court and the

CISO and serve copies of such document upon the Government.

              C.    The substitution, departure and removal for any reason from this

case of counsel for the defendant, or anyone associated with the defense as an

employee or otherwise, shall not release that person from the provisions of this Order

or the Memorandum of Understanding executed in connection with this Order.

      11.     Defense Counsel.      Subject to the provisions of paragraph 10, the

following attorney(s) for the defense and their approved employee(s) and translator(s)

(collectively referred to hereinafter as “the Defense”), may be given access to classified

information as required by the Government’s discovery obligations: Thomas A.

Durkin and Joshua G. Herman. Any additional person whose assistance the Defense
                                             6
reasonably requires may have access to classified information in this case only after

obtaining from the Court – with sufficient prior notice to the Government – an

approval for access to the appropriate level of classification on a need-to-know basis,

and after satisfying the other requirements described in this Order for access to

classified information.

      12.    The fact that one person holds an appropriate security clearance and is

approved for access to classified documents or information does not give that person

the authority to disclose any classified documents or information to any other

individual. By way of example, but not limitation, defense counsel are not authorized

to discuss or otherwise disclose classified documents or information with the

defendant absent written permission of the Government. To the extent the defendant

may, pursuant to and in the course of the Government’s discovery obligations, be

allowed to review any classified documents or information, an appropriate separate

order may be entered regarding those items.

      13.    Secure Area of Review. The CISO, in consultation with the Court and

U.S. Marshal, shall arrange for an approved Secure Area for use by the Defense. The

CISO shall establish procedures to assure that the Secure Area is accessible for the

Defense during normal business hours, and by exception, after hours or on weekends

upon request of the CISO and in consultation with the Court and U.S. Marshals

Service. The Secure Area shall contain a separate working area for the Defense and

will be outfitted with any secure office equipment requested by the Defense that is

reasonable and necessary to the preparation of the defense in this case. The CISO, in
                                          7
consultation with defense counsel, shall establish procedures to assure that the

Secure Area may be maintained and operated in the most efficient manner consistent

with the protection of classified information at the level necessary based on its level

of classification. No documents or other material containing classified information

may be removed from the Secure Area unless authorized by the CISO. The secure

area shall not be accessible to the Government Attorneys. The CISO shall not reveal

to the Government the content of any conversations he or she may hear among the

Defense, nor reveal the nature of documents being reviewed by them, nor the work

generated by them. In addition, the presence of the CISO shall not operate to waive,

limit, or otherwise render inapplicable, the attorney-client privilege.

      14.    Filings with the Court. Until further order of this Court, any motion,

memorandum, or other document filed by the Defense that defense counsel knows, or

has reason to believe, contains classified information in whole or in part, or any

document the proper classification of which defense counsel is unsure, shall be filed

under seal with the Court through the CISO or an appropriately cleared designee of

his choosing. Pleadings filed under seal with the CISO shall be marked “Filed In

Camera and Under Seal with the Classified Information Security Officer” and shall

include in the introductory paragraph a statement that the item is being filed under

seal pursuant to this Order, but need not be accompanied by a separate motion to

seal. The date and time of physical submission to the CISO or a designee shall be

considered as the date and time of court filing. At the time of making a physical

submission to the CISO or a designee, counsel shall file on the public record in the
                                           8
CM/ECF system a notice of filing. The notice should contain only the case caption and

an unclassified title of the filing. The CISO shall make arrangements for prompt

delivery under seal to the Court and counsel for the Government any document to be

filed by the Defense that contains classified information. The CISO shall promptly

examine the document and, in consultation with representatives of the appropriate

Government agencies, determine whether the document contains classified

information. If the CISO determines that the document contains classified

information, he or she shall ensure that the classified portions of the document, and

only those portions, are marked with the appropriate classification marking and that

the document remains under seal. All portions of any document filed by the Defense

that do not contain classified information shall immediately be unsealed by the CISO

and placed in the public record.

      15.    Any   document     filed   by   the   Government   containing   classified

information shall be filed under seal with the Court through the CISO or an

appropriately cleared designee of his choosing. Pleadings filed under seal with the

CISO or a designee shall be marked “Filed In Camera and Under Seal with the

Classified Information Security Officer” and shall include in the introductory

paragraph a statement that the item is being filed under seal pursuant to this Order,

but need not be accompanied by a separate motion to seal. The date and time of

physical submission to the CISO or a designee, which should occur no later than 4:00

p.m., shall be considered the date and time of filing. Unless the pleading is filed AEx

Parte,” the CISO shall make arrangements for prompt delivery under seal to the
                                             9
Court and defense counsel in a secure area any document to be filed by the

Government that contains classified information. At the time of making a physical

submission to the CISO or a designee, counsel shall file on the public record in the

CM/ECF system a notice of filing. The notice should contain only the case caption and

an unclassified title of the filing.

       16.    Sealing of Records: The CISO shall maintain a separate sealed record

for those pleadings containing classified materials and retain such record for

purposes of later proceedings or appeal.

       17.    Access to Classified Information. Defense counsel and designated

employees shall have access to classified information only as follows:

              A.     All classified information produced by the Government to the

Defense, in discovery or otherwise, and all classified information possessed, created

or maintained by the Defense, shall be stored, maintained and used only in the Secure

Area established by the CISO;

              B.     The Defense shall have free access to the classified information

made available to them in the Secure Area and shall be allowed to take notes and

prepare documents with respect to those materials. However, the Defense shall not,

except under separate Court order, disclose the classified information, either directly,

indirectly, or in any other manner which would disclose the existence of such, to

pursue leads or in the defense of the defendant;




                                           10
             C.     The Defense shall not copy or reproduce any classified

information in any form, except with the approval of the CISO, or in accordance with

the procedures established by the CISO for the operation of the Secure Area;

             D.     All documents prepared by the Defense (including, without

limitation, pleadings or other documents intended for filing with the Court) that do

or may contain classified information, shall be transcribed, recorded, typed,

duplicated, copied or otherwise prepared only by persons who have received an

appropriate approval for access to classified information, and in the Secure Area on

equipment approved for the processing of classified information, and in accordance

with the procedures established approved by the CISO. All such documents and any

associated materials (such as notes, drafts, copies, typewriter ribbons, magnetic

recordings, exhibits, etc.) containing classified information shall be maintained in the

Secure Area, unless and until the CISO determines that those documents or

associated materials are unclassified in their entirety. None of these materials shall

be disclosed to counsel for the Government;

             E.     The Defense shall discuss classified information only within the

Secure Area or in another area authorized by the CISO, and shall not discuss or

attempt to discuss classified information over any standard commercial telephone

instrument or office intercommunication system; and

             F.     The Defense shall not disclose, without prior approval of the

Court, any classified information to any person not authorized pursuant to this Order,

including the defendant and defense witnesses, except the Court, appropriately
                                          11
cleared court personnel, and the Government Attorneys who have been identified by

the CISO as having the appropriate clearances and the need-to-know that

information. Any person approved by the Court for disclosure under this paragraph

shall be required to obtain the appropriate security clearance, to sign and submit to

the Court, under seal, the Memorandum of Understanding appended to this Order,

and to comply with all terms and conditions of this Order. If preparation of the

Defense requires that classified information be disclosed to persons not named in this

Order, then, upon approval by the Court and upon prior notice to the Government,

the CISO shall promptly seek to obtain security clearances for them at the request of

defense counsel.

      18.    Foreign Intelligence Surveillance Act (FISA). The defendant has rights

under the United States Constitution, federal statutes, and the Federal Rules of

Criminal Procedure to pre-trial discovery. The Government recognizes its obligation

to provide such discovery materials to defense counsel in the most expeditious

manner possible, consistent with public safety and the confidentiality of sensitive

ongoing investigations. Therefore, to the extent that FISA-obtained or derived

information is provided to the defense counsel:

             A.    Both the Defense and the Government shall have access to such

FISA information regardless of prior minimization efforts undertaken by the

Government upon initial review. It is contemplated that the Government may

produce material to the Defense determined to be relevant to the proceedings even if

not deemed pertinent when the material was initially reviewed;
                                         12
             B.     Any draft transcripts or summaries of translated electronic and

paper materials that may be provided shall not be used in any proceeding for any

purpose, including cross-examination of any witness, except pursuant to further

order of this Court; and

             C.     Notwithstanding any other provisions of this Order or any

subsequent order, the disclosure and discovery of materials that may be provided to

the Court, in camera and ex-parte, pursuant to FISA for legal determinations,

including but not limited to any FISA applications, orders, or materials, shall be

governed by the provisions of FISA.

      19.    Procedures for the use or disclosure of classified information by the

Defense shall be those provided in Sections 5, 6 and 8 of CIPA. To facilitate the

Defense’s filing of notices required under Section 5 of CIPA, the CISO shall make

arrangements with the appropriate agencies for a determination of the classification

level, if any, of materials or information, either within the possession of the Defense

or about which the Defense has knowledge and intends to use in any way at any pre-

trial proceeding, deposition or at trial. Nothing submitted by the Defense to the CISO

pursuant to this paragraph shall be made available to the Government Attorneys

unless so ordered by the Court, or so designated by the Defense. Should the CISO

confirm that the material or information is classified and the Defense intends to use

such classified information, the Defense shall file a CIPA Section 5 notice. The

Defense shall not use, disclose or cause to be disclosed any classified information in

any manner in connection with any trial or pre-trial proceeding contrary to this Order
                                          13
or other order of this Court, unless and until the procedures under CIPA have been

followed or waived by the Government in writing.

      20.    Violations of this Order.    Unauthorized use or disclosure of classified

information may constitute violations of United States criminal laws. In addition,

violation of the terms of this Order shall be immediately brought to the attention of

the Court and may result in a charge of contempt of Court and possible referral for

criminal prosecution. Any breach of this Order will result in the termination of a

person’s access to classified information. Persons subject to this Order are advised

that direct or indirect unauthorized use, disclosure, retention or negligent handling

of classified information could cause serious damage to the national security of the

United States or may be used to the advantage of a foreign nation against the

interests of the United States. This Order is to ensure that those authorized by the

Order to receive classified information will never divulge the classified information

disclosed to them to anyone who is not authorized to receive it, or otherwise use the

classified information, without prior written authorization from the Originating

Agency and in conformity with this Order.

      21.    All classified information to which the Defense has access in this case is

now and will remain the property of the United States Government.           The defense

counsel, defense counsel employees, defense translators, and anyone else who

receives classified information pursuant to this Order shall return all such classified

information in their possession obtained through discovery from the Government in

this case, or for which they are responsible because of access to classified information,
                                           14
to the CISO upon request. The notes, summaries and other documents prepared by

the Defense that do or may contain classified information shall remain at all times in

the custody of the CISO for the duration of this case. At the conclusion of all

proceedings, including any final appeals, all such notes, summaries and other

documents are to be destroyed by the CISO in the presence of defense counsel if so

desired.

      22.    Declassified Information.       As used herein, the term “declassified

information” refers to any and all classified information, which may be declassified

pursuant to the appropriate procedures of the original classifying authority. Any

declassified information will be treated by the defense as “Sensitive Discovery

Materials” under the Protective Order titled Protective Order General and Sensitive

Discovery Material.

      23.    Nothing in this Order shall preclude the Government from seeking

further protective orders pursuant to CIPA, FISA, and/or Rule 16(d) as to particular

items of discovery material.

      24.    A copy of this Order shall be issued forthwith to counsel for the

defendant, who shall be responsible for advising the defendant and defense counsel

employees, of the contents of this Order.

Dated: April 10, 2019
                                                 Entered:


                                                 ____________________________
                                                 John Robert Blakey
                                                 United States District Judge
                                            15
